NO. 07-02-0075-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     APRIL 23, 2002

                         ______________________________


                          AUGUSTINE TORRES, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 93-416890; HONORABLE JIM BOB DARNELL, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Augustine Torres was convicted of the offense of burglary of a habitation

after a plea of guilty and sentenced to ten years confinement in the Institutional Division

of the Department of Criminal Justice, probated for ten years. On application by the State,

his community supervision was subsequently revoked, and his original sentence was

imposed. Appellant gave notice of appeal from that judgment.
      However, appellant has now filed a motion to dismiss his appeal, which he has

signed. Because the motion meets the requirements of Rule of Appellate Procedure

42.2(a), and this court has not delivered its decision prior to receiving it, the motion is

hereby granted and the appeal is dismissed.


      Having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                John T. Boyd
                                                 Chief Justice

Do not publish.